Citation Nr: 0617314	
Decision Date: 06/14/06    Archive Date: 06/26/06	

DOCKET NO.  04-07 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as spinal stenosis secondary to 
spondylolisthesis of the 5th lumbar vertebra on the 
1st sacral segment.

2.  Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.

3.  Entitlement to an initial evaluation in excess of 
10 percent for tinnitus.

4.  Entitlement to an initial evaluation in excess of 
20 percent for degenerative changes of the right knee.

5.  Entitlement to an initial evaluation in excess of 
10 percent for the residuals of a gunshot wound to the neck, 
claimed as head and neck pain.

6.  Entitlement to an initial compensable evaluation for a 
scar as the residual of a gunshot wound to the neck.

7.  Entitlement to an initial compensable evaluation for the 
residuals (other than scarring) of a gunshot wound to the 
left thumb.

8.  Entitlement to an initial compensable evaluation for a 
scar as the residual of a gunshot wound to the left thumb.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to May 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June and July 2003 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, 
New Jersey.  In its June 2003 decision, the RO granted 
service connection for bilateral sensorineural hearing loss, 
tinnitus, degenerative changes of the right knee, and the 
residuals of a gunshot wound to the neck (claimed as head and 
neck pain).  That same decision denied entitlement to service 
connection for a low back disorder, claimed as spinal 
stenosis secondary to spondylolisthesis of the 5th lumbar 
vertebra on the 1st sacral segment.  In the July 2003 
decision, the RO granted service connection for a scar as the 
residual of a gunshot wound to the neck, as well as for a 
scar as the residual of a gunshot wound to the left thumb, 
and residuals (other than scarring) of a gunshot wound to the 
left thumb.  The veteran voiced his disagreement with the 
respective evaluations assigned for all of the aforementioned 
disabilities, as well as with the denial of service 
connection for a low back disability, and the current appeal 
ensued.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005) that reversed a decision of the Board of Veterans' 
Appeals (Board) which concluded that no more than a single 
10 percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith, 
and has appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through a remand or 
final adjudication of claims based on Court precedent that 
may ultimately be overturned on appeal, the Secretary of 
Veterans Affairs has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  Those 
specific claims affected by the stay include claims, such as 
this one, in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.

Finally, for reasons which will become apparent, the appeal 
as to all issues save that of service connection for a low 
back disability is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.


FINDING OF FACT

A chronic low back disorder, claimed as spinal stenosis 
secondary to spondylolisthesis of L5 on S1, is not shown to 
have been present in service, or for many years thereafter, 
nor is it the result of some incident or incidents of the 
veteran's period of active military service.


CONCLUSION OF LAW

A chronic low back disability, claimed as spinal stenosis 
secondary to spondylolisthesis of L5 on S1, was not incurred 
in or aggravated by active military service, nor may 
osteoarthritis of the lumbosacral spine be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [(codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in correspondence of September 2002, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence pertaining to the claim.  
Additional evidence was requested in an April 2003 letter.

In addition, the veteran and his representative were provided 
with a copy of the appealed rating decisions, as well as a 
December 2003 Statement of the Case (SOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claim.  By way of these 
documents, they were also specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
outpatient treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that a preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to the appropriate evaluation or effective date 
to be assigned is rendered moot.  Any error in the sequence 
of events or content of the notice is not shown to have had 
any effect on the case or to have caused injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Factual Background

A service clinical record dated in mid-September 1960, one 
month after entrance on active duty, reveals that the veteran 
was seen at that time for a complaint of back pain of 
10 months' duration.  Reportedly, the previous December, the 
veteran had "jarred" his back while playing basketball.  
According to the veteran, his back pain reoccurred with 
physical training.

On physical examination, the veteran displayed a normal gait.  
He was able to easily untie his shoes, and there was a full 
range of motion of the back, with no evidence of any spasm.  
The clinical impression was of no pathology found.  Rather, 
in the opinion of the examiner, the veteran might be 
experiencing "a little muscle soreness."  Treatment was with 
hot showers and medication.

On service separation examination in March 1964, the veteran 
voiced no complaints regarding his lower back.  A physical 
examination of the spine and musculoskeletal symptom was 
within normal limits, and no pertinent diagnosis was noted.

At the time of a private outpatient evaluation in November 
1993, the veteran gave a six-year history of bilateral low 
back pain, with occasional radiation to his right posterior 
thigh, as well as to the left thigh.  On physical 
examination, there was a slight hyperlordosis of the lumbar 
curvature, though with no palpatory discomfort over the 
lumbar paravertebral musculature.  No percussive tenderness 
was present over the lumbar spine.  Pelvic height was 
symmetrical bilaterally, and there was no evidence of any 
discomfort on palpation of the bilateral sacroiliac joints.  
The veteran was able to forward flex his trunk to 
approximately 60 to 75 degrees without discomfort.  However, 
forward flexion revealed significant left sacroiliac 
asymmetry.  Active range of motion of the lower extremities 
was within functional limits, and there was no evidence of 
any gross asymmetry of muscle bulk.  Motor power examination 
of the bilateral lower extremities showed good muscle power 
throughout.  Sensory examination to light touch and pinprick 
was intact throughout the bilateral lower extremities.  The 
clinical impression was probable mechanical low back pain; 
left sacroiliac dysfunction; probable degenerative disc 
disease of the lumbar spine; and spondylolisthesis, as 
reported by the veteran, the level of which was uncertain.

Private medical records dated in March 1995 show treatment at 
that time for various back-related complaints.  In 
correspondence of early March 1995, the veteran's private 
physician wrote that, at the time of his evaluation of the 
veteran, the veteran complained of a "tingling" sensation in 
both legs of five months' duration.  Noted at the time was a 
history of back problems, with the veteran stating that 
someone had informed him that he had "rather severe arthritis 
at the level of the fifth lumbar vertebra."  Reportedly, the 
veteran had been given this particular information almost 
eight years ago.  Currently, the veteran denied any problems 
with back pain.  Rather, his complaints were confined to a 
paresthetic sensation in his lower extremities.

VA radiographic studies of the veteran's lumbosacral spine 
conducted in September 2000 were consistent with a slight 
spondylolisthesis at the level of the 5th lumbar vertebra and 
1st sacral segment with accompanying spondylolysis.  Also 
noted were certain mild degenerative changes extending from 
the 2nd through the 5th lumbar vertebrae.

Private medical records covering the period from October 2000 
through October 2002 show treatment during that time for 
various back problems.  In an entry of early October 2000, 
the veteran's private physician wrote that, at the time of 
his evaluation of the veteran, the veteran complained of a 
four-week progressive onset of pain in his lower back.  
Reportedly, the veteran's back pain had begun about a month 
earlier, following the purchase of exercise equipment which 
he used at home.  According to the veteran, this exercise 
consisted primarily of "rowing and pulling."  Apparently, 
since beginning to use the exercise equipment, the veteran 
had noted the onset of pain.  The pertinent diagnosis noted 
was lumbar strain.

Private magnetic resonance imaging of the veteran's lumbar 
spine conducted in December 2000 was consistent with 
bilateral spondylolysis of L5 with a Grade I 
spondylolisthesis of L5 on S1 and an asymmetrical disc bulge 
which was more prominent in the left neural foramen, in 
conjunction with asymmetrical neuroforaminal encroachment.  
Also noted was a mild disc bulge posterolaterally at the 
level of the 4th and 5th lumbar vertebrae, though with no 
evidence of any focal disc herniation.

On VA spine examination in early October 2002, the veteran 
stated that he had developed low back pain while performing 
physical training exercises in basic training.  Reportedly, 
since that time, the veteran's pain had become progressively 
worse.  Current complaints consisted of constant low back 
pain, which was aggravated by standing, walking, and bending.  
According to the veteran, his back pain radiated down the 
left lower extremity to the ankle.  The veteran denied any 
paresthesias or weakness of his lower extremities, and 
similarly denied any genitourinary complaints.

On physical examination, the veteran ambulated without a 
limp.  Both tiptoe and heel walking were described as "good," 
and there was evidence of good deep knee bending.  Further 
examination showed no evidence of any spasm of the lumbar 
spine.  At the time of examination, there was some tenderness 
of the L5-S1 spinous processes.  Range of motion measurements 
showed flexion to 70 degrees, with extension to 30 degrees, 
and side bending to 20 degrees.  Deep tendon reflexes were 
equal and active, and there was no evidence of any sensory 
loss to pinprick.  Tests of straight leg raising were 
possible to 70 degrees.  The pertinent diagnosis noted was 
spondylolisthesis of L5 on S1 which, according to the 
examiner, was due to trauma, either "chronic or acute."

On VA neurologic examination, likewise conducted in early 
October 2002, the veteran gave a "long history" of lower back 
discomfort.  On physical examination, sensation was intact to 
fine touch and pinprick.  Further examination revealed a mild 
to moderate loss of vibration at the knees in a symmetrical 
stocking pattern.  Motor examination showed normal muscle 
tone and bulk, with 5/5 muscle strength.  Reflexes were 2+ 
throughout and bilaterally symmetrical.  At the time of 
examination, the veteran displayed a normal station and gait.  
The pertinent diagnosis was spinal stenosis, with clinical 
neurogenic claudication secondary to L5-S1 spondylolisthesis, 
described as "symptomatic."

Private medical records covering the period from January to 
June 2003 show continued treatment for various low back 
problems.

Analysis

The veteran in this case seeks service connection for a low 
back disability, claimed as spinal stenosis secondary to 
spondylolisthesis of L5 on S1.

In that regard, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In the present case, service medical records fail to 
demonstrate the presence of chronic low back pathology.  
While in September 1960, shortly following the veteran's 
entry upon active service, he was seen for a complaint of 
"back pain," that back pain was apparently present prior to 
the veteran's entry upon active service.  Moreover, following 
an evaluation of the veteran's back, it was eventually 
determined that the veteran exhibited no back pathology, but 
only "a little muscle soreness."  No further back complaints 
were noted during the remainder of service.  As of the time 
of a service separation examination in March 1964, the 
veteran's spine and musculoskeletal system were within normal 
limits, and no pertinent diagnosis was noted.  

In point of fact, the earliest clinical indication of the 
presence of arguably chronic back pathology is revealed by a 
private medical record dated in November 1993, almost 
30 years following the veteran's discharge from service, at 
which time he received diagnoses of probable mechanical low 
back pain, left sacroiliac dysfunction, probable degenerative 
disc disease of the lumbar spine, and spondylolisthesis (as 
reported by the veteran himself).  Significantly, at that 
time, the veteran gave a "six-year history" of bilateral low 
back pain, placing the origin of his back complaints at a 
point in time well after his discharge from active military 
service.

The Board acknowledges that, to date, the veteran has 
received continuing treatment for his various low back-
related complaints.  However, there exists no evidence that 
such low back pathology as the veteran currently suffers had 
its origin during his period of active military service.  
Under such circumstances, and absent the requisite nexus to 
service, the veteran's claim of service connection for a low 
back disorder is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for a low back disorder, claimed as spinal 
stenosis secondary to spondylolisthesis of the 5th lumbar 
vertebra on the 1st sacral segment, is denied.


REMAND

In addition to the aforementioned, the veteran in this case 
seeks increased evaluations for service-connected 
sensorineural hearing loss, as well as for degenerative 
changes of the right knee, the residuals of a gunshot wound 
to the neck, scars as the residual of a gunshot wound to the 
neck, residuals (other than scarring) of a gunshot wound to 
the left thumb, and a scar(s) as the residual of a gunshot 
wound to the left thumb.

In that regard, the Board notes that the veteran last 
underwent VA examinations for compensation purposes of his 
service-connected hearing loss and right knee disability in 
October 2002, more than 3 1/2 years ago.  VA examinations of 
the veteran's gunshot wound residuals, to include muscle 
damage and scars, were last undertaken in July 2003, 
approximately three years ago.

The Board observes that, in October 1961, during the 
veteran's period of active military service, his service-
connected gunshot wound scar to the neck was described as 
4 inches long.  However, no indication was given of the width 
of that particular scar.  While on VA examination in July 
2003, there was no evidence of any erythema or edema of the 
veteran's neck scar, once again, no evidence was provided as 
to the width of the scar in question.  Nor was there any 
reference to the presence (or absence) of an elevated or 
depressed service contour on palpation.  Such information is 
necessary to a proper evaluation of the veteran's service-
connected scarring under the new schedular criteria for 
evaluation of service-connected skin disorders which became 
effective August 30, 2002.

The Board observes that, under the revised schedular criteria 
for service-connected disability of the musculoskeletal 
system which became effective August 26, 2002, evaluation of 
the veteran's service-connected left thumb disability is 
premised upon limitation of motion of the thumb, as 
determined by the gap existing between the thumb pad and the 
fingers with the thumb attempting to oppose said fingers.  
While at the time of the aforementioned VA examination in 
July 2003, range of motion measurements were provided for the 
interphalangeal joint of the veteran's left thumb, no 
information was given regarding the veteran's ability to 
approximate his thumb to the opposing fingers.  Nor was the 
requisite information provided regarding the various 
characteristics of the veteran's left thumb scar.  Such 
information is, arguably, vital to a proper evaluation of the 
veteran's service-connected left thumb disabilities.

The Board observes that, during the course of his substantive 
appeal in January 2004, the veteran argued that all of his 
service-connected disabilities were "worse than stated."  In 
that regard, VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination (as in 
this case), an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377, 381 (1995); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Thus, on remand the RO 
should provide corrective notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that an 
effective date for the award of benefits will be assigned if 
an increased rating is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both an increased disability rating and an 
effective date.  
      
In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that advises the veteran that 
an effective date will be assigned if 
increased ratings are awarded, and which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2003, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
additional VA orthopedic, dermatologic, 
and audiometric examinations in order to 
more accurately determine the current 
severity of his various service-connected 
disabilities.  As regards the requested 
examinations, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.

(a)  Following completion of the 
orthopedic examination, the examining 
physician should specifically comment 
regarding any limitation of motion of the 
veteran's left thumb, to include a full 
description of the veteran's ability (or 
inability) to bring the pad of his left 
thumb in approximation to the opposing 
fingers.

(b)  Following completion of the 
dermatologic examination, the examining 
physician should specifically comment 
regarding the length and width of the 
veteran's neck and left thumb scars, and 
additionally comment regarding whether 
the surface contour of the scars in 
question is elevated and/or depressed on 
palpation.  Further information is also 
requested as to whether the veteran's 
neck scar is disfiguring, and whether 
left thumb and/or neck scar is adherent 
to underlying tissue.  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of their examinations.

4.  The RO should then review the 
veteran's claims for increased 
evaluations for the various disabilities 
at issue.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.




	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


